



REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of July 7 , 2005, by and between 360 Global Wine Company, a Nevada
corporation  (the “Company”), and Laurus Master Fund, Ltd. (the “Purchaser”).

This Agreement is made pursuant to the Security and Purchase Agreement, dated as
of the date hereof, by and among the Purchaser, the Company and various
subsidiaries of the Company (as amended, modified or supplemented from time to
time, the “Security Agreement”), and pursuant to the Notes, the Warrants and the
Options referred to therein.

The Company and the Purchaser hereby agree as follows:

1.

Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Security Agreement shall have the meanings given such terms in
the Security Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

“Commission” means the Securities and Exchange Commission.

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

“Effectiveness Date” means, (i) with respect to the Registration Statement
required to be filed in connection with the Term Note and Minimum Borrowing Note
issued on the initial funding date under the Security Agreement, the Warrants
issued on such initial funding date and the Options issued on such initial
funding date, a date no later than one hundred and twenty (120) days following
such initial funding date and (ii) with respect to each additional Registration
Statement required to be filed hereunder, a date no later than thirty (30) days
following the applicable Filing Date.

“Effectiveness Period” has the meaning set forth in Section 2(a).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

“Filing Date” means, with respect to (1) the Registration Statement which is
required to be filed in connection with the shares of Common Stock issuable upon
conversion of the Term Note and Minimum Borrowing Note made on the initial
funding date, the date which is forty five (45) days after the date hereof, (2)
the Registration Statement required to be filed in connection with each
additional Minimum Borrowing Note funded after the initial funding date, the
date which is thirty (30) days after such funding of such additional Minimum
Borrowing Note, (3) the Registration Statement required to be filed in
connection with the shares of Common Stock issuable to the Holder upon exercise
of a Warrant, the date which is thirty (30) days after the issuance of such
Warrant, (4) the Registration Statement required to be filed in connection with
the shares of Common Stock issuable to the Holder upon exercise of an Option,
the date which is thirty (30) days after the issuance of such Option, and (5)
the Registration Statement required to be filed in connection with the shares of
Common Stock issuable to the



.




06/27/2005

 










--------------------------------------------------------------------------------



Holder as a result of adjustments to the Fixed Conversion Price or the Exercise
Price, as the case may be, made pursuant to Section 3.5 of the Term Note,
Section 2.5 of the Revolving Note, Section 3.5 of the Minimum Borrowing Notes,
Section 4 of the Warrant, Section 4 of the Option or otherwise, thirty (30) days
after the occurrence of such event or the date of the adjustment of the Fixed
Conversion Price or Exercise Price, as the case may be.

“Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities, other then
those purchasing Registrable Securities in a market transaction.

“Indemnified Party” has the meaning set forth in Section 5(c).

“Indemnifying Party” has the meaning set forth in Section 5(c).

“Options” means the options issued in connection with the Security Agreement,
whether on the date thereof or thereafter.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means the shares of Common Stock issued upon the
conversion of the Term Note and each Minimum Borrowing Note, issuable upon
exercise of the Warrants and issuable upon exercise of the Options.

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.



.




06/27/2005

2










--------------------------------------------------------------------------------



“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

“Security Agreement” has the meaning given to such term in the Preamble hereto.

“Trading Market” means any of the NASD Over The Counter Bulletin Board, NASDAQ
SmallCap Market, the NASDAQ National Market, the American Stock Exchange or the
New York Stock Exchange

“Warrants” means the Common Stock purchase warrants issued in connection with
the Security Agreement, whether on the date thereof or thereafter.

2.

Registration.

(a)

On or prior to each Filing Date, the Company shall prepare and file with the
Commission a Registration Statement covering the Registrable Securities for a
selling stockholder resale offering to be made on a continuous basis pursuant to
Rule 415.  Each Registration Statement shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith).  The Company shall cause each Registration
Statement to become effective and remain effective as provided herein.  The
Company shall use its reasonable commercial efforts to cause each Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event no later than the
Effectiveness Date.  The Company shall use its reasonable commercial efforts to
keep each Registration Statement continuously effective under the Securities Act
until the date which is the earlier date of when (i) all Registrable Securities
covered by such Registration Statement have been sold or (ii) all Registrable
Securities covered by such Registration Statement may be sold immediately
without registration under the Securities Act and without volume restrictions
pursuant to Rule 144(k), as determined by the counsel to the Company pursuant to
a written opinion letter to such effect, addressed and acceptable to the
Company’s transfer agent and the affected Holders (each, an “Effectiveness
Period”).

If:  (i) any Registration Statement is not filed on or prior to the applicable
Filing Date for such Registration Statement; (ii) a Registration Statement filed
hereunder is not declared effective by the Commission by the applicable
Effectiveness Date; (iii) after a Registration Statement is filed with and
declared effective by the Commission, a Discontinuation Event (as hereafter
defined) shall occur and be continuing, or such Registration Statement ceases to
be effective (by suspension or otherwise) as to all Registrable Securities to
which it is required to relate at any time prior to the expiration of the
Effectiveness Period applicable to such Registration Statement (without being
succeeded immediately by an additional Registration Statement filed and declared
effective), for a period of time which shall exceed 30 days in the aggregate per
year or more than 20 consecutive calendar days (defined as a period of 365 days
commencing on the date such Registration Statement is declared effective); or
(iv) the Common Stock is not listed or quoted, or is suspended from trading on
any Trading Market for a period of three (3) consecutive Trading Days (provided
the Company shall not have been able to cure such trading suspension within 30
days of the notice thereof or list the Common Stock on another



.




06/27/2005

3










--------------------------------------------------------------------------------



Trading Market); (any such failure or breach being referred to as an “Event,”
and for purposes of clause (i) or (ii) the date on which such Event occurs, or
for purposes of clause (iii) the date which such 30 day or 20 consecutive day
period (as the case may be) is exceeded, or for purposes of clause (iv) the date
on which such three (3) Trading Day period is exceeded, being referred to as
“Event Date”), then as partial relief for the damages to the Purchaser by reason
of the occurrence of any such Event (which remedy shall not be exclusive of any
other remedies available at law or in equity), the Company shall pay to the
Purchaser for each day that an Event has occurred and is continuing, an amount
in cash equal to one-thirtieth (1/30th) of the product of: (A) the then
outstanding principal amount of the Minimum Borrowing Note multiplied by (B)
0.02.  In the event the Company fails to make any payments pursuant to this
Section 2(b) in a timely manner, such payments shall bear interest at the rate
of 1.5% per month (prorated for partial months) until paid in full.

(b)

Within three business days of the Effectiveness Date, the Company shall cause
its counsel to issue a blanket opinion in the form attached hereto as Exhibit A,
to the transfer agent stating that the shares are subject to an effective
registration statement and can be reissued free of restrictive legend upon
notice of a sale by the Purchaser and confirmation by the Purchaser that it has
complied with the prospectus delivery requirements, provided that the Company
has not advised the transfer agent orally or in writing that the opinion has
been withdrawn. Copies of the blanket opinion required by this Section 2(c)
shall be delivered to the Purchaser within the time frame set forth above.

3.

Registration Procedures.  If and whenever the Company is required by the
provisions hereof to effect the registration of any Registrable Securities under
the Securities Act, the Company will, as expeditiously as possible:

(a)

prepare and file with the Commission a Registration Statement with respect to
such Registrable Securities, respond as promptly as possible to any comments
received from the Commission, and use its best efforts to cause such
Registration Statement to become and remain effective for the Effectiveness
Period with respect thereto, and promptly provide to the Purchaser copies of all
filings and Commission letters of comment relating thereto;

(b)

prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all Registrable Securities covered by such Registration
Statement and to keep such Registration Statement effective until the expiration
of the Effectiveness Period applicable to such Registration Statement;

(c)

furnish to the Purchaser such number of copies of the Registration Statement and
the Prospectus included therein (including each preliminary Prospectus) as the
Purchaser reasonably may request to facilitate the public sale or disposition of
the Registrable Securities covered by such Registration Statement;

(d)

use its commercially reasonable efforts to register or qualify the Purchaser’s
Registrable Securities covered by such Registration Statement under the
securities or “blue sky” laws of such jurisdictions within the United States as
the Purchaser may reasonably



.




06/27/2005

4










--------------------------------------------------------------------------------



request, provided, however, that the Company shall not for any such purpose be
required to qualify generally to transact business as a foreign corporation in
any jurisdiction where it is not so qualified or to consent to general service
of process in any such jurisdiction;

(e)

list the Registrable Securities covered by such Registration Statement with any
securities exchange on which the Common Stock of the Company is then listed;

(f)

immediately notify the Purchaser at any time when a Prospectus relating thereto
is required to be delivered under the Securities Act, of the happening of any
event of which the Company has knowledge as a result of which the Prospectus
contained in such Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing; and

(g)

make available for inspection by the Purchaser and any attorney, accountant or
other agent retained by the Purchaser, all publicly available, non-confidential
financial and other records, pertinent corporate documents and properties of the
Company, and cause the Company’s officers, directors and employees to supply all
publicly available, non-confidential information reasonably requested by the
attorney, accountant or agent of the Purchaser.

4.

Registration Expenses.  All expenses relating to the Company’s compliance with
Sections 2 and 3 hereof, including, without limitation, all registration and
filing fees, printing expenses, fees and disbursements of counsel and
independent public accountants for the Company, fees and expenses (including
reasonable counsel fees) incurred in connection with complying with state
securities or “blue sky” laws, fees of the NASD, transfer taxes, fees of
transfer agents and registrars, fees of, and disbursements incurred by, one
counsel for the Holders are called “Registration Expenses”. All selling
commissions applicable to the sale of Registrable Securities, including any fees
and disbursements of any special counsel to the Holders beyond those included in
Registration Expenses, are called “Selling Expenses.”  The Company shall only be
responsible for all Registration Expenses.

5.

Indemnification.

(a)

In the event of a registration of any Registrable Securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder, and its officers, directors and each other person, if any,
who controls such Holder within the meaning of the Securities Act, against any
losses, claims, damages or liabilities, joint or several, to which such Holder,
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any Registration Statement under
which such Registrable Securities were registered under the Securities Act
pursuant to this Agreement, any preliminary Prospectus or final Prospectus
contained therein, or any amendment or supplement thereof, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, and will reimburse such Holder, and each such person for any
reasonable legal or other expenses incurred by them



.




06/27/2005

5










--------------------------------------------------------------------------------



in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company will not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission so made in conformity with information
furnished by or on behalf of the Purchaser or any such person in writing
specifically for use in any such document.

(b)

In the event of a registration of the Registrable Securities under the
Securities Act pursuant to this Agreement, the Purchaser will indemnify and hold
harmless the Company, and its officers, directors and each other person, if any,
who controls the Company within the meaning of the Securities Act, against all
losses, claims, damages or liabilities, joint or several, to which the Company
or such persons may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact which was furnished in writing by the Purchaser
to the Company expressly for use in (and such information is contained in) the
Registration Statement under which such Registrable Securities were registered
under the Securities Act pursuant to this Agreement, any preliminary Prospectus
or final Prospectus contained therein, or any amendment or supplement thereof,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and each such
person for any reasonable legal or other expenses incurred by them in connection
with investigating or defending any such loss, claim, damage, liability or
action, provided, however, that the Purchaser will be liable in any such case if
and only to the extent that any such loss, claim, damage or liability arises out
of or is based upon an untrue statement or alleged untrue statement or omission
or alleged omission so made in conformity with information furnished in writing
to the Company by or on behalf of the Purchaser specifically for use in any such
document.  Notwithstanding the provisions of this paragraph, the Purchaser shall
not be required to indemnify any person or entity in excess of the amount of the
aggregate net proceeds received by the Purchaser in respect of Registrable
Securities in connection with any such registration under the Securities Act.

(c)

Promptly after receipt by a party entitled to claim indemnification hereunder
(an “Indemnified Party”) of notice of the commencement of any action, such
Indemnified Party shall, if a claim for indemnification in respect thereof is to
be made against a party hereto obligated to indemnify such Indemnified Party (an
“Indemnifying Party”), notify the Indemnifying Party in writing thereof, but the
omission so to notify the Indemnifying Party shall not relieve it from any
liability which it may have to such Indemnified Party other than under this
Section 5(c) and shall only relieve it from any liability which it may have to
such Indemnified Party under this Section 5(c) if and to the extent the
Indemnifying Party is prejudiced by such omission. In case any such action shall
be brought against any Indemnified Party and it shall notify the Indemnifying
Party of the commencement thereof, the Indemnifying Party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel satisfactory to such Indemnified Party, and, after
notice from the Indemnifying Party to such Indemnified Party of its election so
to assume and undertake the defense thereof, the Indemnifying Party shall not be
liable to such Indemnified Party under this Section 5(c) for any legal expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof; if the Indemnified Party retains its own counsel, then the



.




06/27/2005

6










--------------------------------------------------------------------------------



Indemnified Party shall pay all fees, costs and expenses of such counsel,
provided, however, that, if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and the Indemnified Party shall
have reasonably concluded that there may be reasonable defenses available to it
which are different from or additional to those available to the Indemnifying
Party or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, the Indemnified Party
shall have the right to select one separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as incurred.

(d)

In order to provide for just and equitable contribution in the event of joint
liability under the Securities Act in any case in which either (i) the
Purchaser, or any officer, director or controlling person of the Purchaser,
makes a claim for indemnification pursuant to this Section 5 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 5 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of the Purchaser or such officer, director or controlling person of the
Purchaser in circumstances for which indemnification is provided under this
Section 5; then, and in each such case, the Company and the Purchaser will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that the
Purchaser is responsible only for the portion represented by the percentage that
the public offering price of its securities offered by the Registration
Statement bears to the public offering price of all securities offered by such
Registration Statement, provided, however, that, in any such case, (A) the
Purchaser will not be required to contribute any amount in excess of the public
offering price of all such securities offered by it pursuant to such
Registration Statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 10(f) of the Act) will be
entitled to contribution from any person or entity who was not guilty of such
fraudulent misrepresentation.

6.

Representations and Warranties.

(a)

The Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act and, except with respect to certain matters which the Company has
disclosed to the Purchaser on Schedule 12(u) to the Security Agreement, the
Company has timely filed all proxy statements, reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act.  The Company has filed (i) its Annual Report on Form 10-KSB for the fiscal
year ended December 31, 2004 and (ii) its Quarterly Report on Form 10-QSB for
the fiscal quarter ended March 31, 2005  (collectively, the “SEC Reports”).
 Each SEC Report was, at the time of its filing, in substantial compliance with
the requirements of its respective form and none of the SEC Reports, nor the
financial statements (and the notes thereto) included in the SEC Reports, as of
their respective filing dates, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The financial statements of the Company included in
the SEC Reports comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the
Commission or other applicable rules and regulations with respect thereto.  



.




06/27/2005

7










--------------------------------------------------------------------------------



Such financial statements have been prepared in accordance with generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed)
and fairly present in all material respects the financial condition, the results
of operations and the cash flows of the Company and its subsidiaries, on a
consolidated basis, as of, and for, the periods presented in each such SEC
Report.

(b)

The Common Stock is quoted for trading on the NASD Over The Counter Bulletin
Board and satisfies all requirements for the continuation of such quotation for
trading, and the Company shall do all things necessary for the continuation of
such quotation for trading.  The Company has not received any notice that its
Common Stock will be no longer quoted for trading on the NASD Over The Counter
Bulletin Board (except for prior notices which have been fully remedied) or that
the Common Stock does not meet all requirements for the continuation of such
quotation for trading.

(c)

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security (other than a concurrent
offering to the Purchaser under a Securities Purchase Agreement between the
Company and the Purchaser dated as of the date hereof under circumstances that
would cause the offering of the Securities pursuant to the Security Agreement to
be integrated with prior offerings by the Company for purposes of the Securities
Act which would prevent the Company from selling the Common Stock pursuant to
Rule 506 under the Securities Act, or any applicable exchange-related
stockholder approval provisions, nor will the Company or any of its affiliates
or subsidiaries take any action or steps that would cause the offering of the
Common Stock to be integrated with other offerings (other than such concurrent
offering to the Purchaser).

(d)

The Warrants, the Options, the Notes and the shares of Common Stock which the
Purchaser may acquire pursuant to the Warrants, the Options and the Notes are
all restricted securities under the Securities Act as of the date of this
Agreement.  The Company will not issue any stop transfer order or other order
impeding the sale and delivery of any of the Registrable Securities at such time
as such Registrable Securities are registered for public sale or an exemption
from registration is available, except as required by federal or state
securities laws.

(e)

The Company understands the nature of the Registrable Securities issuable upon
the conversion of each Note, the exercise of each Warrant and the exercise of
each Option and recognizes that the issuance of such Registrable Securities may
have a potential dilutive effect.  The Company specifically acknowledges that
its obligation to issue the Registrable Securities is binding upon the Company
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Company.

(f)

Except for agreements made in the ordinary course of business, there is no
agreement that has not been filed with the Commission as an exhibit to a
registration statement or to a form required to be filed by the Company under
the Exchange Act, the breach of which could reasonably be expected to have a
material and adverse effect on the Company and its



.




06/27/2005

8










--------------------------------------------------------------------------------



subsidiaries, or would prohibit or otherwise interfere with the ability of the
Company to enter into and perform any of its obligations under this Agreement in
any material respect.

(g)

The Company will at all times have authorized and reserved a sufficient number
of shares of Common Stock for the full conversion of each Note, exercise of the
Warrants and exercise of the Options.

7.

Miscellaneous.

(a)

Remedies.  In the event of a breach by the Company or by a Holder, of any of
their respective obligations under this Agreement, each Holder or the Company,
as the case may be, in addition to being entitled to exercise all rights granted
by law and under this Agreement, including recovery of damages, will be entitled
to specific performance of its rights under this Agreement.

(b)

No Piggyback on Registrations.  Except as and to the extent set forth on
Schedule 7(b) hereto, neither the Company nor any of its security holders (other
than the Holders in such capacity pursuant hereto) may include securities of the
Company in any Registration Statement other than the Registrable Securities, and
the Company shall not after the date hereof enter into any agreement providing
any such right for inclusion of shares in the Registration Statement to any of
its security holders.  Except as and to the extent specified in Schedule 7(b)
hereto, the Company has not previously entered into any agreement granting any
registration rights with respect to any of its securities to any Person that
have not been fully satisfied.

(c)

Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to any Registration
Statement.

(d)

Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of a Discontinuation Event (as defined below), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
applicable Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.  For purposes of this Section 7(d), a “Discontinuation Event” shall
mean (i) when the Commission notifies the Company whether there will be a
“review” of such Registration Statement and whenever the Commission comments in
writing on such Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); (ii) any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to such Registration
Statement or Prospectus or for additional information; (iii) the issuance by the
Commission of any stop order suspending the effectiveness of such Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) the receipt by the Company of any
notification with respect to the suspension of the



.




06/27/2005

9










--------------------------------------------------------------------------------



qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and/or (v) the occurrence of any event or passage
of time that makes the financial statements included in such Registration
Statement ineligible for inclusion therein or any statement made in such
Registration Statement or Prospectus or any document incorporated or deemed to
be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or Prospectus, as
the case may be, it will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(e)

Piggy-Back Registrations.  If at any time during any Effectiveness Period there
is not an effective Registration Statement covering all of the Registrable
Securities required to be covered during such Effectiveness Period and the
Company shall determine to prepare and file with the Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Holder written notice of such determination and, if within
fifteen (15) days after receipt of such notice, any such Holder shall so request
in writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered, to
the extent the Company may do so without violating registration rights of others
which exist as of the date of this Agreement, subject to customary underwriter
cutbacks applicable to all holders of registration rights and subject to
obtaining any required consent of any selling stockholder(s) to such inclusion
under such registration statement.

(f)

Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
the then outstanding Registrable Securities.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of certain Holders and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Securities to which such
waiver or consent relates; provided, however, that the provisions of this
sentence may not be amended, modified, or supplemented except in accordance with
the provisions of the immediately preceding sentence.

(g)

Notices.  Any notice or request hereunder may be given to the Company or the
Purchaser at the respective addresses set forth below or as may hereafter be
specified in a notice designated as a change of address under this Section 7(g).
 Any notice or request hereunder shall be given by registered or certified mail,
return receipt requested, hand delivery, overnight mail, Federal Express or
other national overnight next day carrier (collectively, “Courier”) or telecopy
(confirmed by mail).  Notices and requests shall be, in the case of those by
hand delivery, deemed to have been given when delivered to any party to whom it
is



.




06/27/2005

10










--------------------------------------------------------------------------------



addressed, in the case of those by mail or overnight mail, deemed to have been
given three (3) business days after the date when deposited in the mail or with
the overnight mail carrier, in the case of a Courier, the next business day
following timely delivery of the package with the Courier, and, in the case of a
telecopy, when confirmed.  The address for such notices and communications shall
be as follows:

If to the Company:

360 Global Wine Company

One Kirkland Ranch Road

Napa, California, 94558

Attention:

Chief Financial Officer
Facsimile:(707) 254-7258

with a copy to:



Law Offices of Louis E. Taubman



225 Broadway, Suite 1200

New York, New York 10007




Attention:

Louis Taubman

Facsimile:

(212) 202-6380

If to a Purchaser:

To the address set forth under such Purchaser name on the signature pages
hereto.

If to any other Person who is

then the registered Holder:

To the address of such Holder as it appears in the stock transfer books of the
Company

or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.

(h)

Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  The Company may not assign its
rights or obligations hereunder without the prior written consent of each
Holder.  Each Holder may assign their respective rights hereunder in the manner
and to the Persons as permitted under the Notes and the Securities Purchase
Agreement.

(i)

Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same agreement.
 In the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

(j)

Governing Law, Jurisdiction and Waiver of Jury Trial.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN



.




06/27/2005

11










--------------------------------------------------------------------------------



ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.
 The Company hereby consents and agrees that the state or federal courts located
in the County of New York, State of New York shall have exclusion jurisdiction
to hear and determine any Proceeding between the Company, on the one hand, and
the Purchaser, on the other hand, pertaining to this Agreement or to any matter
arising out of or related to this Agreement; provided, that the Purchaser and
the Company acknowledge that any appeals from those courts may have to be heard
by a court located outside of the County of New York, State of New York, and
further provided, that nothing in this Agreement shall be deemed or operate to
preclude the Purchaser from bringing a Proceeding in any other jurisdiction to
collect the obligations, to realize on the Collateral or any other security for
the obligations, or to enforce a judgment or other court order in favor of the
Purchaser.  The Company expressly submits and consents in advance to such
jurisdiction in any Proceeding commenced in any such court, and the Company
hereby waives any objection which it may have based upon lack of personal
jurisdiction, improper venue or forum non conveniens.  The Company hereby waives
personal service of the summons, complaint and other process issued in any such
Proceeding and agrees that service of such summons, complaint and other process
may be made by registered or certified mail addressed to the Company at the
address set forth in Section 7(g) and that service so made shall be deemed
completed upon the earlier of the Company’s actual receipt thereof or three (3)
days after deposit in the U.S. mails, proper postage prepaid.  The parties
hereto desire that their disputes be resolved by a judge applying such
applicable laws.  Therefore, to achieve the best combination of the benefits of
the judicial system and of arbitration, the parties hereto waive all rights to
trial by jury in any Proceeding brought to resolve any dispute, whether arising
in contract, tort, or otherwise between the Purchaser and/or the Company arising
out of, connected with, related or incidental to the relationship established
between then in connection with this Agreement.  If either party hereto shall
commence a Proceeding to enforce any provisions of this Agreement, the Security
Agreement or any other Ancillary Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.

(k)

Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.

(l)

Severability.  If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(m)

Headings.  The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.



.




06/27/2005

12










--------------------------------------------------------------------------------



[Balance of page intentionally left blank; signature page follows]



.




06/27/2005

13










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Note Registration Rights
Agreement as of the date first written above.

360 GLOBAL WINE COMPANY

By:_____________________________
Name:___________________________
Title:____________________________

LAURUS MASTER FUND, LTD.

By:______________________________
Name:____________________________
Title:_____________________________

Address for Notices:

825 Third Avenue, 14th Floor
New York, New York 10022
Attention:  John Tucker, Esq.
Facsimile:  212-541-4434






.




06/27/2005

14










--------------------------------------------------------------------------------



EXHIBIT A

____________, 200___

[Continental Stock Transfer
& Trust Company
Two Broadway
New York, New York  10004
Attn:  William Seegraber]

Re:

360 Global Wine Company Registration Statement on Form [S-3]

Ladies and Gentlemen:

As counsel to 360 Global Wine Company, a Nevada corporation (the “Company”), we
have been requested to render our opinion to you in connection with the resale
by the individuals or entitles listed on Schedule A attached hereto (the
“Selling Stockholders”), of an aggregate of __________ shares (the “Shares”) of
the Company’s Common Stock.

A Registration Statement on Form [S-3] under the Securities Act of 1933, as
amended (the “Act”), with respect to the resale of the Shares was declared
effective by the Securities and Exchange Commission on [date].  Enclosed is the
Prospectus dated [date].  We understand that the Shares are to be offered and
sold in the manner described in the Prospectus.

Based upon the foregoing, upon request by the Selling Stockholders at any time
while the registration statement remains effective, it is our opinion that the
Shares have been registered for resale under the Act and new certificates
evidencing the Shares upon their transfer or re-registration by the Selling
Stockholders may be issued without restrictive legend.  We will advise you if
the registration statement is not available or effective at any point in the
future.

Very truly yours,

[Company counsel]






--------------------------------------------------------------------------------



Schedule A to Exhibit A

Selling Stockholder

R/N/O

Shares
Being Offered

Gryphon Master Fund, L.P.

              



--------------------------------------------------------------------------------



SCHEDULE 7(b)







Gryphon Master Fund, L.P.

